UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-1418


PHYLLIS LATKA,

                 Plaintiff - Appellant,

          v.

DR. DAVID MILES; NEW HANOVER REGIONAL MEDICAL CENTER,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:14-cv-00010-FL)


Submitted:   August 27, 2015                 Decided:   August 31, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phyllis Latka, Appellant Pro Se.     Louis F. Foy, III, WALKER
ALLEN GRICE AMMONS & FOY, LLP, Goldsboro, North Carolina; Bonnie
Jean Refinski-Knight, HARRIS, CREECH, WARD & BLACKERBY, New
Bern, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Phyllis    Latka    appeals   from      the   district     court’s   order

dismissing her wrongful death action for lack of jurisdiction.

We   have   reviewed     the   record   and    find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Phyllis v. Miles, No. 7:14-cv-00010-FL (E.D.N.C. Mar.

26, 2015).      We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented     in   the   materials

before   this    court   and   argument     would   not    aid   the   decisional

process.



                                                                         AFFIRMED




                                        2